DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 2 sets forth wherein the first and second application members apply fluid to a target region of the plants (i.e. root ball, crown, crown root or mesocotyl). However, it is unclear how these application members relate to those of claim 1 that apply fluid to a rhizosphere of the plants. It is unclear if these members, or the plant parts, are one and the same or two different members altogether. 
Claim 5 sets forth a fluid application line connected to the knife to provide fluid in the trench. However, it is unclear how these parts relate to the at least one application member and 
Claim 12 sets forth wherein the first and second application members apply fluid to a target region of the plants (i.e. root ball, crown, crown root or mesocotyl). However, it is unclear how these application members relate to those of claim 11 that apply fluid to a rhizosphere of the plants. It is unclear if these members, or the plant parts, are one and the same or two different members altogether. 
Claim 16 sets forth wherein the first and second application members apply fluid to a target region of the plants (i.e. root ball, crown, crown root or mesocotyl). However, it is unclear how these application members relate to those of claim 15 that apply fluid to a rhizosphere of the plants. It is unclear if these members, or the plant parts, are one and the same or two different members altogether. 

PLEASE NOTE WHEN CONSIDERING THE FOLLOWING ART REJECTIONS: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, as long as the prior art discloses the claimed structure and is capable of being used by the intended use, then that prior art is sufficient to read on the claims.
	In that same vein, a claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon by the claimed structure does not impart patentability to the claims, so any reference to the plants or parts of the plants in the claims are not given patentable weight. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-14, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Primus 5,495,814.

Independent Claim 1: Primus discloses a fluid applicator for applying fluids to plants in rows in a field comprising: 
a frame (12); 
a coulter assembly (16) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (34, 35) connected to the frame or to the coulter assembly, wherein the at least one application member includes a fluid arm (22) that is disposed to apply fluid to a rhizosphere of the plants, wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, wherein the at least one application member is biased outward (please note that the claim has not properly defined a frame of reference by which to measure “outward”) from the frame or the coulter assembly towards a row of plants (the application member 34 and associated fluid arm 22 are biased by the spring seen in Fig. 2 away from frame 12 to keep the coulter assembly at a proper depth in contact with the ground and to place the fluid outwardly therefrom), as per claim 1.

Dependent Claims 2-10, 22-23: Primus further discloses wherein the at least one application member (34, 35) comprises a first application member (34) and a second application member (35) to apply fluid to a target region of the plants including a root ball, crown, crown root or mesocotyl, as per claim 2;

wherein the coulter assembly (16) includes a coulter frame (unnumbered frame at the hub of 16, Fig. 2, connected to the rear ends of the parallel linkages), and further comprising an extending frame (unnumbered horizontal frame seen in Fig. 2 extending rearwardly from the coulter frame) connected to the coulter frame and disposed to extend behind the coulter assembly in a direction of travel, and a knife (10) downwardly disposed from the extending frame and disposed to contact ground, as per claim 4;  
a fluid application line (20) connected to the knife (10) to apply fluid in the trench, as per claim 5;  
wherein the frame (12) is a toolbar, as per claim 6;
wherein the frame (12) is a boom, as per claim 7;
2Response FOA of 2022-01-03App. No. 16/094,155 Atty Ref: US16/64/WO-USwherein the at least one application member (34, 35) is connected to the frame (12, indirectly via knife 10 and the parallel linkage as seen in Figs. 1 and 2), as per claim 8;
wherein the coulter assembly (16) includes a coulter frame (unnumbered frame at the hub of 16, Fig. 2, connected to the rear ends of the parallel linkages and extending rearwardly therefrom), and the at least one application member (34, 35) is connected to the coulter frame, as per claim 9;  
a closer (the unnumbered closing wheels at the rear of each row unit seen in Fig. 1) connected (indirectly) to the coulter assembly (16) and disposed to close the trench, as per claim 10;

wherein the fluid arm (22) is fluidly connecting to a fluid source (18) and the fluid arm comprises a fluid line (20) running along a length of the fluid arm, as per claim 23.

Independent Claim 11: Primus discloses an application unit for applying fluids to plants in rows in a field comprising: 
a frame (12); 
an opening disc (16) connected to the frame and disposed to open a trench between the rows of plants; and 
at least one application member (34, 35) connected to the frame or to the opening disc, wherein the at least one application member includes a fluid arm (22) that is disposed to apply fluid to a rhizosphere of the plants, wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, wherein the at least one application member is biased outward (please note that the claim has not properly defined a frame of reference by which to measure “outward”) from the frame or the opening disc towards a row of plants (the application member 34 and associated fluid arm 22 are biased by the spring seen in Fig. 2 away from frame 12 to keep the coulter assembly at a proper depth in contact with the ground and to place the fluid outwardly therefrom), as per claim 11.
  
Dependent Claims 12-14: wherein the at least one application member (34, 35) comprises a first application member (34) and a second application member (35) to apply fluid to 
a fluid application line (20) connected to the frame (12, indirectly at least via hopper 18) and disposed behind the opening disc (16) in a direction of travel to apply fluid to the trench, as per claim 13;
3Response FOA of 2022-01-03App. No. 16/094,155Atty Ref: US16/64/WO-USwherein the opening disc (16) has a frame (unnumbered frame at the hub of 16, Fig. 2, connected to the rear ends of the parallel linkages), and further comprising an extending frame (unnumbered horizontal frame seen in Fig. 2 extending rearwardly from the coulter frame) connected to the frame of the opening disc and disposed to extend behind the opening disc in a direction of travel, and a knife (10) downwardly disposed from the extending frame and disposed to contact ground, as per claim 14.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thacker 4,521,988. 

Independent Claim 15: Thacker discloses a fluid applicator (Figs. 10-11), comprising: 
a base (155) disposed between plants in adjacent rows; 
at least one application member (161, 163) connected to the base;
a nozzle (197, 195, respecitvely) disposed at an end of the application member to dispense fluid from the application member to the rhizosphere of the plants; 
wherein the rhizosphere is a base region of the plants where the plants emerge from the soil, wherein the application member is biased outward from the base towards a row of plants (as seen in Figs. 10 and 11, compression springs 171 and 173 push against the standard 169 and set especially col. 12, lns. 38-32), as per claim 15.
  
Dependent Claim 16: Thacker further discloses wherein the at least one application member (161, 163) comprises a first application member (161) with a first nozzle (197) and a second application member (163) with a second nozzle (195) to apply fluid to a target region of the plants including a root ball, crown, crown root or mesocotyl, as per claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Bickerton et al. 2,509,627.

Dependent Claim 17: The device is disclosed by Thacker as applied above. However, Thacker fails to disclose wherein the nozzle further comprises a wire extending from the nozzle and disposed to contact the plant, as per claim 17.  
Bickerton discloses a similar application member wherein the nozzle (53) further comprises a wire (70) extending from the nozzle, as per claim 17.  
. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Neumeyer 1,348,038.

Dependent Claims 18-20: The device is disclosed by Thacker as applied above. However, Thacker fails to disclose wherein the nozzle further comprises a ski disposed under the nozzle, as per claim 18;
wherein the nozzle further comprises an aerator, as per claim 19;
wherein the aerator is disposed on a bottom of the nozzle, as per claim 20.
Neumeyer discloses a similar application member wherein the nozzle (18, 19) further comprises a ski (23) disposed under the nozzle, as per claim 18;
wherein the nozzle (18, 19) further comprises an aerator (20), as per claim 19;
wherein the aerator (20) is disposed on a bottom of the nozzle (the aerator surrounds the nozzle 18, 19), as per claim 20.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the nozzle ski and aerator of Neumeyer on the nozzle of Thacker in order to support the nozzle at an appropriate height and to direct the spray of the nozzle.  


Response to Arguments
Please see the updated art rejections under Primus above in response to applicant’s amendments. 
	As to the rejection of claims 15-20 under Thacker, it can be seen in Thacker’s col. 12, lns. 38-32 that the application members are biased outward as now claimed. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.
/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                 March 10, 2022